DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 5/25/21 in which claims 1, 11-13, 15, 17 are amended and claims 18 are canceled. Claims 1-8, 10-17 and 19-20 are pending. 
The terminal disclaimer filed 6/10/21 has been approved. 

Allowable Subject Matter
Claims 1-8, 10-17 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or render obvious the resuscitation device as claimed wherein the moving frame comprises a hollow interior configured to accommodate lateral movement between the moving frame and the stationary frame as required by claim 1. The prior art of record does not disclose or render obvious wherein moving the moving frame in a proximal direction toward the patient relative to the stationary frame and moving the moving frame in a distal direction away from the patient relative to the stationary frame each comprises moving the moving frame over the stationary frame, wherien the stationary frame is disposed within a hollow interior of the moving frame as disclosed by claim 11. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785